ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




           Slocum v. Board of Trustees of the State Universities Retirement System,
                                 2013 IL App (4th) 130182




Appellate Court            PATRICIA SLOCUM and PATRICIA PUCCIO, Plaintiffs-Appellants,
Caption                    v. THE BOARD OF TRUSTEES OF THE STATE UNIVERSITIES
                           RETIREMENT SYSTEM; THE EXECUTIVE COMMITTEE OF THE
                           STATE UNIVERSITIES RETIREMENT SYSTEM; THE CLAIMS
                           PANEL OF THE STATE UNIVERSITIES RETIREMENT SYSTEM;
                           DANIEL GAUMER, Hearing Officer; WILLIAM E. MABE, Executive
                           Director; CARRIE HIGHTMAN, Trustee; MATTHEW BERNS, Trustee;
                           JOHN ENGSTROM, Trustee; DORINDA MILLER, Trustee; ANTONIO
                           VASQUEZ, Trustee; and MITCHELL VOGEL, Trustee, Defendants-
                           Appellees.


District & No.             Fourth District
                           Docket No. 4-13-0182


Filed                      December 11, 2013


Held                       The final decision of the executive committee of the Board of Trustees of
(Note: This syllabus       the State Universities Retirement System denying plaintiffs’ requests to
constitutes no part of     purchase service credit pursuant to the Pension Code was upheld on
the opinion of the court   administrative review, since plaintiffs’ bare allegations and unsupported
but has been prepared      conclusions were insufficient to establish a prima facie case that they
by the Reporter of         were treated differently than similarly situated individuals and that an
Decisions for the          equal-protection violation occurred.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Champaign County, No. 12-MR-525;
Review                     the Hon. Thomas J. Difanis, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Paul R. Klenck (argued), of Illinois Education Association, of Chicago,
Appeal                     for appellants.

                           Albert J. Lee (argued), of State Universities Retirement System, of
                           Champaign, for appellees.


Panel                      JUSTICE TURNER delivered the judgment of the court, with opinion.
                           Justice Knecht concurred in the judgment and opinion.
                           Presiding Justice Appleton dissented, with opinion.




                                             OPINION

¶1          In July 2012, plaintiffs, Patricia Slocum and Patricia Puccio, filed a complaint for
        administrative review of a final decision of the executive committee of the Board of Trustees
        of the State Universities Retirement System (SURS or the Board) denying their requests to
        purchase service credit under the Illinois Pension Code (Pension Code) (40 ILCS 5/1-101
        through 24-109 (West 2012)). In January 2013, the circuit court found the final
        administrative decision was not against the manifest weight of the evidence and denied
        plaintiffs’ request for administrative review.
¶2          On appeal, plaintiffs argue the decision by SURS to deny their requests for service credit
        was clearly erroneous and a denial of equal protection. We affirm.

¶3                                       I. BACKGROUND
¶4          The College of Du Page (College), a community college in Du Page County, was a
        participating employer in SURS at all times relevant to this case. Slocum was employed as
        a part-time adjunct professor at the College from the fall of 1982 until becoming a full-time
        professor in September 1988. Puccio was employed at the College as a part-time adjunct
        professor from 1980 until becoming a full-time professor in the fall of 1989. Slocum retired
        in 2008 and Puccio retired in 2009.
¶5          Prior to plaintiffs’ employment with the College, the College had implemented personnel
        policy 4456. During the 1980s, policy 4456 provided “[a]ll part-time assignments for
        individuals who are otherwise not gainfully employed will not exceed two-thirds[ ] of a
        normal teaching load.” “Teaching load” referred to the number of credit hours taught in a
        given quarter. Full-time teaching loads in plaintiffs’ departments were 15 credit hours per

                                                 -2-
     quarter. A part-time teaching load could not exceed 10 hours, or two-thirds of 15 hours. If
     a department wanted a part-time professor to teach more than two-thirds of a normal teaching
     load, the scheduler had to get special permission from the appropriate provost. Both
     plaintiffs, as part-time professors, were told by deans that they could not be assigned more
     than 10 credit hours. In one quarter, when a full-time faculty member was injured in a car
     accident, the provost, consistent with the requirement of policy 4456, gave permission for
     Puccio to work full-time for that quarter.
¶6       At some point in time, the College’s director of human resources, Howard Owens,
     created his own formula for calculating part-time work. Rather than calculating workload
     percentages solely using the number of credit hours per quarter divided by a full-time credit
     hour load, Owens based his formula on the assumption that a full-time professor had a 40-
     hour workweek that included teaching, preparing and grading lessons, maintaining office
     hours, and working on committee assignments. Owens assumed part-time professors did not
     have office hours or committee assignments as did full-time professors, and that those duties
     constituted 15 hours of a full-time faculty member’s workweek. Owens believed the actual
     teaching load accounted for 25/40 or 62.5% of a full-time professor’s 40-hour workweek.
     Thus, when calculating a part-time adjunct’s workload, the Owens formula discounted the
     teaching load formula by multiplying .625, because, in his opinion, full-time faculty worked
     a 40-hour week and part-time faculty did not have office hours or perform committee work.
¶7       During testimony, plaintiffs stated they maintained office hours when they were part-
     time, adjunct faculty members. Puccio worked on a committee while an adjunct professor.
     Slocum met with students outside teaching hours either in the classroom or in the part-time
     faculty center. She also attended advisory workshops.
¶8       While plaintiffs were part-time employees, they were not eligible to participate in SURS.
     After they became full-time employees, plaintiffs participated in SURS, earned service
     credit, and made contributions to SURS. In the late 1990s, plaintiffs applied to purchase
     SURS service credit for the adjunct work they performed in the 1980s before they were
     SURS participants. Under the Pension Code, SURS participants can purchase service credit
     for prior work performed when the employee “was employed at least one-half time for an
     employer preceding the date of becoming a participant.” 40 ILCS 5/15-113.1(c) (West 2012).
     When plaintiffs made their application in the late 1990s, the College used the Owens formula
     to calculate part-time work and used this formula when reporting to SURS. Thus, the College
     took the credit hours plaintiffs worked each quarter in the 1980s and multiplied that by a
     factor of .625. Under the Owens formula, plaintiffs were able to purchase service credit for
     some quarters.
¶9       In 2006, a full-time faculty member filed a grievance with the College’s faculty
     administrative review board (review board), complaining that the College violated policy
     4456 by improperly assigning too much work to part-time faculty. Since the Owens formula
     discounted part-time work by a factor of .625 and policy 4456 limited part-time work to two-
     thirds of a teaching load, adjunct professors could be assigned more credit hours than if
     assignments were made using the teaching load formula. In response, the review board issued
     a recommendation that all College administrators should only use credit hours to calculate
     part-time employees’ workload percentage, rather than using the Owens formula, which

                                              -3-
       discounted adjuncts’ workload because it assumed they did not perform committee work and
       office hours. In 2008, the College president adopted the review board recommendation, and
       the College abandoned the Owens formula and reverted to the teaching load formula
       consistent with policy 4456.
¶ 10        In 2007, after the review board recommendation, plaintiffs attempted to purchase service
       credit with SURS for some of the adjunct work they performed in the 1980s. Claire Benz,
       a compensation specialist with the College, told Puccio she was eligible to purchase credit
       for certain quarters. The College reported to SURS that Slocum and Puccio had worked
       certain quarters in the 1980s at least half-time or more.
¶ 11        At approximately the same time, three other College employees, Sue Censky, Joyce Abel,
       and Nancy Conradt, allegedly purchased service credit for part-time work performed in the
       1980s. After Abel’s request to purchase service credit was approved, Puccio submitted her
       request. The College allegedly calculated plaintiffs’ time using the teaching load formula.
¶ 12        After receiving plaintiffs’ reports, SURS director of member services Angela Lieb
       initiated a review of the College’s report of plaintiffs’ service credit. SURS asked the College
       why it was reporting that plaintiffs worked half-time or more in certain quarters in the 1980s,
       when it had not reported those quarters in the late 1990s when plaintiffs previously applied
       to purchase service credit. Julie Boyce, at human resources for the College, indicated the
       discrepancy was due to a change in the College’s formula effective in April 2007. After
       Lieb’s inquiry, the College revised the report to SURS and reverted to using the Owens
       formula for plaintiffs. Based on the College’s second report, SURS denied plaintiffs’
       requests to purchase additional service credit.
¶ 13        In 2008, plaintiffs petitioned SURS for an administrative hearing. In her petition, Puccio
       argued SURS erred in denying her request to purchase service credit by requiring the
       percentage of employment be determined by the formula in place at the time the service was
       rendered. Puccio alleged the College used “an erroneous, illegal formula” in reporting service
       credit to SURS and the formula “was inconsistent with administrative practice which limited
       part-time faculty to an annual teaching load no greater than two-thirds of a full-time faculty
       member’s academic year load in accordance with Board policy.” Puccio claimed an internal
       review board at the College found the old formula violated labor practices and did not reflect
       the actual work performed by faculty. A corrected formula was adopted, and SURS accepted
       the new formula retroactively for other individuals.
¶ 14        In December 2008, the SURS claims committee recommended that the executive
       committee remand the case to staff with directions to seek “further evidence to prove
       factually what methodology was employed” by the College in the 1980s when reporting to
       SURS “which of its employees performed at least half-time work for the periods in
       question.”
¶ 15        Following remand, the only additional evidence SURS gathered was an email from Sue
       Censky of the College. SURS employer representative Larry Curtis emailed Censky asking
       if the Owens formula was the formula the College used in the 1980s to calculate half-time
       work. Censky stated the Owens formula was used during the 1980s. When Curtis mentioned
       the claimant said the College’s policy in the 1980s was reflected only in policy 4456, Censky


                                                 -4-
       indicated that was inaccurate as the policy did not deal with percentage of time worked for
       SURS reporting but dealt with how many hours a part-time faculty member was allowed to
       teach. Censky stated a new formula was employed in late May 2007.
¶ 16       In June 2010, Puccio’s representative wrote to Karen Maggio at SURS stating no
       foundation was provided regarding Censky’s knowledge of the formulas the College used,
       the Owens formula did not exist in the 1980s, and Censky herself was allowed by SURS to
       purchase service credit for part-time work in the 1980s without using the Owens formula.
¶ 17       In September 2010, SURS denied plaintiffs’ request to purchase service credit, stating,
       in part, as follows:
                “As previously stated, employers must base the percent time calculation for any prior
           service periods upon the formula that was in effect at the time such service was
           performed. Sue Censky of the College of Du Page confirmed that the formula referred
           to as the Owen’s [sic] Formula was the formula in effect during the period of time you
           have requested to purchase as prior service credit.
                The last verification that SURS received was based upon the Owen’s [sic] Formula.
           As a result, we have concluded that you are not eligible to purchase any additional prior
           service credit for your employment with the College of Du Page.”
¶ 18       In October 2010, plaintiffs appealed this determination to the deputy director of members
       services at SURS. Plaintiffs objected to Censky’s belief that the Owens formula was utilized
       by the College in the 1980s, arguing she provided no foundation for her opinion. In February
       2011, the director of member services denied the appeal, concluding plaintiffs had
       “purchased all of the eligible prior service credit that has been verified with our system.”
¶ 19       In June 2011, each plaintiff filed a statement of claim, requesting to purchase service
       credit. Each plaintiff argued she “should be permitted to purchase service credit for the nine
       quarters because under the only applicable [College] policy during the time she performed
       the work, she was employed at least one-half time. Additionally, by permitting other
       similarly situated [College] employees to purchase service credit, while denying her the same
       opportunity, SURS is violating her right to Equal Protection under the Constitution.”
¶ 20       In February 2012, the SURS claims panel denied plaintiffs’ appeal. The panel noted the
       issue centered on whether plaintiffs were entitled to purchase past service credit under
       section 15-113.1(c) of the Pension Code for periods of time “during which a person was
       employed at least one-half time for an employer preceding the date of becoming a
       participant.” In its decision, the claims panel relied on the email provided by Censky, stating
       as follows:
                “In her e-mail response to SURS, Sue Censky went on to indicate that the College
           of Du Page policy for calculating percentage of full time employment was reflected in
           the original (Owens’) [sic] formula which excluded office hours and committee work
           when determining the percentage of full time employment worked by part time faculty
           members. According to Sue Censky, the College employed that original formula until
           April 30, 2007. Under that formula, the claimant would not be entitled to purchase
           service credit for any of the periods of time in question because her work during each of
           those periods would fall below half time employment.” (Emphasis in original.)

                                                -5-
       The panel noted whether a member has worked at least half-time or more is a determination
       left to the employer, since “[t]he percentage of time employed shall be as reported by the
       employer.” 40 ILCS 5/15-134.1(b) (West 2012).
            “Under [section 15-134.1(b)], SURS is required to defer to College of Du Page in terms
            of determining what they consider to be the percentage of time that the claimant was
            employed during a given period. In this case, Sue Censky of the College of Du Page has
            indicated that College of Du Page used the methodology reflected in the original Owens’
            [sic] formula as its policy prior to 2007. We accept that evidence and find that College
            of Du Page Board Policy 4456 (dealing with the number of credit hours that part time
            faculty may teach) does not overcome nor even contradict Sue Censky’s statements of
            what constituted College of Du Page policy regarding how to calculate the percentage of
            full time employment in the 1980s.”
       In June 2012, the SURS executive committee adopted the claims panel’s decision.
¶ 21        In July 2012, plaintiffs filed a complaint for administrative review. Plaintiffs argued they
       had been adversely affected by the executive committee’s decisions by not being permitted
       to purchase service credit for those quarters in which they were employed for more than one-
       half time. They sought judicial review of those decisions, which they claimed were clearly
       erroneous and a violation of their right to equal protection.
¶ 22        In November 2012, defendants filed a brief in opposition to plaintiffs’ complaint for
       administrative review. Defendants claimed that in April 2007, after the full-time faculty
       grievance, then-College President Sunil Chand directed human resources to prospectively
       change its reporting of percentage times to SURS. Defendants claimed Benz retroactively
       revised the percentage times for prior service periods that previously had been reported as
       being below 50% and reported the revised figures to SURS for plaintiffs in May 2007. After
       plaintiffs proceeded to apply for the purchase of prior service based on the revised figures,
       SURS engaged in email discussions with the College regarding discrepancies between the
       new figures and those that had been reported in the late 1990s. Following the inquiry, the
       College sent hand-corrected reports that reverted to the original percentage time for each
       plaintiff. SURS then denied plaintiffs’ applications.
¶ 23        In January 2013, the circuit court conducted a hearing on the complaint. In February
       2013, the court issued its written order, finding as follows:
                 “1. The Court finds that the standard of review that applies in this case is the manifest
            weight of the evidence standard.
                 2. Based on 40 ILCS 5/15-134.1(b), Defendants are obligated to accept the
            determination made by the educational entity as to the status of its employees.
                 3. The Court finds the College of Du Page has provided two different employment
            records to the State Universities Retirement System (‘SURS’). SURS staff sought
            clarification from the College and the College reported that the Plaintiffs did not work
            at least half-time for the time periods in question. Relying upon that report, Defendants
            determined that Plaintiffs were ineligible to purchase prior service credit pursuant to 40
            ILCS 5/15-113.1(c) for those periods.
                 4. Based on the presentation by the Parties, the Court finds that the final

                                                  -6-
          administrative decision of the Defendants was not against the manifest weight of the
          evidence. The Plaintiffs’ complaint for administrative review is hereby denied.”
       This appeal followed.

¶ 24                                        II. ANALYSIS
¶ 25                         A. Burden of Proof and Standard of Review
¶ 26       Our supreme court has stated that “under any standard of review, a plaintiff to an
       administrative proceeding bears the burden of proof, and relief will be denied if he or she
       fails to sustain that burden.” Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d
497, 532-33, 870 N.E.2d 273, 293 (2006). Plaintiffs’ burden of proof in an administrative
       hearing is by a preponderance of the evidence. 5 ILCS 100/10-15 (West 2012). “With
       administrative cases, this court reviews the administrative agency’s decision, not the circuit
       court’s.” Kildeer-Countryside School District No. 96 v. Board of Trustees of Teachers’
       Retirement System, 2012 IL App (4th) 110843, ¶ 20, 972 N.E.2d 1286.
¶ 27       “In administrative review cases, this court reviews factual question[s] under the manifest
       weight standard, questions of law de novo, and mixed questions of law and fact under the
       clearly erroneous standard.” Buckner v. University Park Police Pension Fund, 2013 IL App
       (3d) 120231, ¶ 13, 983 N.E.2d 125. “A finding is against the manifest weight of the evidence
       where the opposite conclusion is clearly apparent.” Adams v. Board of Trustees of the
       Teachers’ Retirement System, 407 Ill. App. 3d 592, 595, 944 N.E.2d 789, 791 (2011). “An
       administrative agency’s decision is clearly erroneous where the reviewing court comes to the
       definite and firm conclusion the agency has committed an error.” Adams, 407 Ill. App. 3d
       at 595, 944 N.E.2d at 792.
¶ 28       In the case sub judice, the parties disagree over the applicable standard of review on the
       service-credit issue. Plaintiffs argue the clearly erroneous standard applies, while defendants
       argue the manifest-weight-of-the-evidence standard applies. As the issue of plaintiffs’ ability
       to purchase service credit centers on the factual question of whether they were employed at
       least one-half time at the College during the 1980s, we agree with defendants and find the
       manifest-weight standard is appropriate.

¶ 29            B. SURS Denial of Plaintiffs’ Request To Purchase Service Credit
¶ 30       The SURS executive committee adopted the claims panel’s decision as its findings of
       facts and conclusions of law. The claims panel stated the issue was whether plaintiffs met
       their burden of proving they were employed at least one-half time for the periods during the
       1980s when they sought to purchase service credit.
¶ 31       The Pension Code allows SURS participants to purchase service credit for prior work
       performed when the employee “was employed at least one-half time for an employer
       preceding the date of becoming a participant.” 40 ILCS 5/15-113.1(c) (West 2012). Whether
       a participant has worked at least half-time or more is a determination left to the employer
       since “the percentage of time employed shall be as reported by the employer.” 40 ILCS 5/15-
       134.1(b) (West 2012).


                                                -7-
¶ 32        The claims panel relied on Censky’s email, which stated the Owens formula was in effect
       during the 1980s. Censky also indicated the College’s policy 4456 did not deal with the
       percent of time worked by faculty members for SURS reporting purposes but dealt with how
       many hours a part-time faculty member was allowed to teach. The claims panel accepted
       Censky’s email as evidence of the College’s policy prior to 2007 and found policy 4456 did
       not overcome or contradict Censky’s statements of what constituted the applicable policy.
¶ 33        Plaintiffs argue the decision by SURS to deny their requests for service credit is not
       supported by the evidence as it was based on improperly admitted hearsay found in Censky’s
       email.
¶ 34        In administrative cases, the same rules of evidence applied in civil cases in the circuit
       courts shall also apply. 5 ILCS 100/10-40(a) (West 2012). “Evidence not admissible under
       those rules of evidence may be admitted, however, (except where precluded by statute) if it
       is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs.”
       5 ILCS 100/10-40(a) (West 2012).
¶ 35        “Generally, hearsay evidence is not admissible in an administrative proceeding.
       [Citation.] However, where there is sufficient competent evidence to support an
       administrative decision, the improper admission of hearsay testimony in the administrative
       proceeding is not prejudicial error.” Goranson v. Department of Registration & Education,
       92 Ill. App. 3d 496, 501, 415 N.E.2d 1249, 1253 (1980).
¶ 36        Defendants argue plaintiffs cannot now object to Censky’s email because they moved for
       its admission during the second administrative hearing in October 2011 and failed to raise
       a proper evidentiary objection before the administrative hearing officer.
¶ 37        “It is well established that when hearsay evidence is admitted without an objection, it is
       to be considered and given its natural probative effect.” Jackson v. Board of Review of the
       Department of Labor, 105 Ill. 2d 501, 508, 475 N.E.2d 879, 883 (1985). “In an
       administrative proceeding, ‘hearsay evidence that is admitted without objection may be
       considered by the administrative body and by the courts on review.’ ” S.W. v. Department
       of Children & Family Services, 276 Ill. App. 3d 672, 682, 658 N.E.2d 1301, 1308 (1995)
       (quoting Jackson, 105 Ill. 2d at 509, 475 N.E.2d at 883).
¶ 38        In this case, plaintiffs’ counsel moved to admit certain documents, including the Censky
       email, before the hearing officer in October 2011. Plaintiffs’ counsel did not ask the hearing
       officer to exclude the Censky email from the record on the basis that it constituted
       inadmissible hearsay.
¶ 39        Plaintiffs argue they objected to Censky’s email “at every opportunity.” Plaintiffs rely on
       their counsel’s June 21, 2010, letter to Karen Maggio, an executive assistant at SURS, that
       stated Censky had no foundation for her knowledge of when the Owens formula was used.
       Plaintiffs also cite an October 18, 2010, letter from plaintiffs’ counsel to the deputy director
       of member services at SURS, which claimed Censky provided no foundation for her
       knowledge. In their statements of claims submitted prior to the October 2011 hearing,
       plaintiffs claim SURS offered no foundation as to Censky’s knowledge of what formula the
       College used in the 1980s.
¶ 40        We find plaintiffs did not adequately object to the admission of Censky’s email on

                                                 -8-
       hearsay grounds. The 2010 letters were not addressed to the hearing officer and did not
       request the exclusion of Censky’s email from the record or consideration. Moreover, the
       statements of claims do not object to the email on hearsay grounds and do not argue it is
       inadmissible. The arguments raised go more toward the weight to be given to the Censky
       email rather than admissibility. Without a valid hearsay objection, we find plaintiffs have
       forfeited their argument on appeal.
¶ 41       Even if plaintiffs offered a valid objection, we find any improper admission did not
       amount to prejudicial error. “We may rely on any basis appearing in the record to affirm an
       agency’s decision.” Kimball Dawson, LLC v. City of Chicago Department of Zoning, 369 Ill.
       App. 3d 780, 787, 861 N.E.2d 216, 223 (2006). Here, plaintiffs applied to purchase service
       credit in the late 1990s for work they performed in the 1980s before they were SURS
       participants. The College used the Owens formula, and plaintiffs were able to purchase
       service credit for some quarters but not all. In 2007, after the issue involving the full-time
       faculty grievance, plaintiffs again attempted to purchase service credit. Benz found they were
       now eligible based on new calculations applied retroactively. However, an email from the
       College president had indicated the Owens formula was to be discontinued and the new
       formula was to be applied prospectively.
¶ 42       Upon noticing the discrepancies between the newly reported Benz figures with those
       previously reported in the late 1990s, SURS asked for clarification. The College noted the
       revised formula, pointed out the prospective nature of any changes, and corrected the reports
       to revert to the original percentage times for each plaintiff. Thereafter, SURS denied
       plaintiffs’ applications.
¶ 43       The evidence in this case indicates plaintiffs were denied the opportunity to purchase
       service credit in the late 1990s because they did not qualify. The evidence also indicates the
       only reason they were determined to be eligible to purchase credit in 2007, after having once
       been denied, was based on an erroneously retroactive application of the SURS calculation
       by the College. Once the College reported the discrepancy after inquiry from SURS, the
       percentages were corrected and SURS denied the applications. We find this determination
       was not against the manifest weight of the evidence.
¶ 44       Plaintiffs, however, argue the decision by SURS to deny their requests to purchase
       service credit is contrary to this court’s decision in Wargo v. State Universities Retirement
       System, 106 Ill. App. 3d 930, 436 N.E.2d 745 (1982). In that case, this court held SURS does
       not have authority to determine who is eligible to participate in the system. Wargo, 106 Ill.
       App. 3d at 933-34, 436 N.E.2d at 748. We stated “the employers decide who their employees
       are, and that decision determines eligibility to participate in the pension fund; we find no
       provision in the Pension Code granting that power to the Board of Trustees of SURS.”
       Wargo, 106 Ill. App. 3d at 933-34, 436 N.E.2d at 748.
¶ 45       Plaintiffs argue SURS did not accept the College’s initial report regarding their eligibility
       provided by Benz. Instead, they argue Lieb intervened and caused the College to recalculate
       their service credit using the Owens formula. Plaintiffs contend SURS wrongfully intervened
       as Wargo required SURS to defer to the College.
¶ 46       We find plaintiffs’ contention without merit. The evidence indicates SURS was


                                                 -9-
       confronted with Benz’s recalculations, which would have allowed plaintiffs to purchase
       service credit that previously had been denied. SURS simply asked for clarification to clear
       up the confusion. Plaintiffs would have us believe SURS could never question even an
       obvious mistake but must take whatever percentages the College provides. Such cannot be
       the law. Here, SURS acted within the scope of its authority and deferred to the College as
       to the appropriate percentages of plaintiffs’ workload.

¶ 47                                     C. Equal Protection
¶ 48       Plaintiffs also argue the decision by SURS to deny their request for service credit violated
       their right to equal protection. We disagree.
¶ 49       Both the United States Constitution and the Illinois Constitution guarantee citizens equal
       protection of the law. U.S. Const., amend. XIV; Ill. Const. 1970, art. I, § 2. An analysis of
       an equal-protection claim is the same under the United States Constitution and the Illinois
       Constitution. In re Jonathon C.B., 2011 IL 107750, ¶ 116, 958 N.E.2d 227. “The equal
       protection clause guarantees that similarly situated individuals will be treated in a similar
       fashion, unless the government can demonstrate an appropriate reason to treat them
       differently.” Jonathon C.B., 2011 IL 107750, ¶ 116, 958 N.E.2d 227; see also Kaczka v.
       Retirement Board of the Policemen’s Annuity & Benefit Fund, 398 Ill. App. 3d 702, 707, 923
N.E.2d 1282, 1287 (2010). Review of an equal-protection claim is de novo. Yoder v.
       Ferguson, 381 Ill. App. 3d 353, 379, 885 N.E.2d 1060, 1081 (2008).
¶ 50       Plaintiffs have failed to set forth a viable equal-protection clause claim in this case.
       Puccio’s testimony during the hearings concerning three individuals she believed to have
       purchased service credit under the new formula at a time when plaintiffs were denied the
       same opportunity is not substantiated. Lieb indicated she had initiated the process for
       reviewing service purchased in other cases and action could be taken to rectify any errors.
       Nothing in the record corroborates plaintiffs’ claim that they were treated differently from
       similarly situated individuals. With only bare allegations and unsupported conclusions,
       plaintiffs cannot even make out a prima facie case of an equal-protection violation.

¶ 51                                 III. CONCLUSION
¶ 52      For the reasons stated, we affirm the circuit court’s affirmance of the Board’s final
       administrative determination.

¶ 53      Affirmed.

¶ 54       PRESIDING JUSTICE APPLETON, dissenting.
¶ 55       I respectfully dissent because the majority decision suffers from a fundamental
       inconsistency. On the one hand, the majority observes that under section 15-113.1(c) of the
       Pension Code (40 ILCS 5/15-113.1(c) (West 2012)), participants may “purchase service
       credit for prior work performed when the employee ‘was employed at least one-half time for
       an employer preceding the date of becoming a participant.’ ” Supra ¶ 31 (quoting 40 ILCS

                                                -10-
       5/15-113.1(c) (West 2012)). Thus, under section 15-113.1(c), a participant’s right to
       purchase service credit depends on an objective fact: whether the participant was employed
       “at least one-half time.” 40 ILCS 5/15-113.1(c) (West 2012). The claims panel said that, in
       the administrative hearing, plaintiffs had the burden of proving that objective fact. “The
       claims panel stated the issue was whether plaintiffs met their burden of proving they were
       employed at least one-half time for the periods during the 1980s when they sought to
       purchase service credit.” Supra ¶ 30. Likewise, the majority says that whether plaintiffs may
       purchase service credit “centers on the factual question of whether they were employed at
       least one-half time at the College during the 1980s” and hence, in this appeal, we should
       uphold the finding of SURS on that factual question unless the finding is against the manifest
       weight of the evidence. Supra ¶ 28.
¶ 56       On the other hand, under section 15-134.1(b) (40 ILCS 5/15-134.1(b) (West 2012)) as
       interpreted by SURS and the majority, the determination of the employer is conclusive.
       Whatever the employer says goes. “The percentage of time employed shall be as reported by
       the employer.” 40 ILCS 5/15-134.1(b) (West 2012). Consequently, I am left wondering what
       was the purpose of having an evidentiary hearing before the claims panel. The outcome is
       predetermined, regardless of the evidence. The game is rigged. It would not matter if, in such
       an administrative hearing, the employee proved, as an indisputable objective fact, that he or
       she worked 16 hours a day, 7 days a week, for an entire quarter. In the view of SURS and the
       majority, the only relevant evidence would be the percentage of time the employer reported
       to SURS–even if, by the employer’s own admission, the percentage of time the employer
       reported was objectively inaccurate.
¶ 57       In this case, the college ultimately reported to SURS that under the “Owens formula,”
       plaintiffs were employed less than half-time in the 1980s. In conjunction with that report,
       however, the college informed SURS that the Owens formula was objectively incorrect and
       that under the correct methodology, i.e., policy 4456, which the college applied to employees
       from 2008 onward, plaintiffs were indeed employed half-time in the 1980s. So, even if one
       accepted the questionable proposition that, under section 15-134.1(b), whatever percentage
       the employer reports trumps all other evidence, however compelling that other evidence
       might be, the employer in this case effectively has reported plaintiffs as working half-time
       in the 1980s, i.e., by its admissions that (1) the Owens formula is objectively incorrect, (2)
       policy 4456 is objectively correct, and (3) under policy 4456 plaintiffs were employed half-
       time.




                                               -11-